Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23, and those depending therefrom including claims 24-25, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the claimed “the linear-motion block being movable on the linear-motion rail in its longitudinal direction” is an ambiguous use of the pronoun “its,” for which could either refer to the “linear-motion block” or the “linear-motion rail.”  Thus, the scope of this limitation could change depending on whether the claimed patent, or any infringement upon the claims, requires the linear-motion block to be (1) movable in the longitudinal direction of the linear-motion the longitudinal direction of the linear-motion rail.” 

Reasons for Allowance
Claims 5, 7-10, 16, and 18-22 are allowed.  Claims 23-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance for claims 18-22 and reasons for the indication of allowable subject matter for claims 23-25:
Applicant’s claimed invention applies a corrective force depending on distance measurements from a “distance measuring device.”  The prior art typically applies a constant pressing force throughout and therefore does not typically find it necessary to determine the distance, but rather simply these devices determine the force.  Therefore, the prior art does not typically “increase the pressing force” during and, if so, it is not “when the movement distance is smaller than a preset threshold value” as claimed.
The prior art such as Togawa (US-2014/0087627) states that the amount of polishing increases during the process.  Togawa teaches that, instead of “[increasing] the pressing force when the movement distance is smaller than a preset threshold value,” as claimed, one would instead determine whether the polishing rate falls within a predetermined range [Togawa; paragraph 0058] and therefore does not increase the pressing force based on movement distance as claimed.  
	Furthermore, Togawa does not make mention modifying the pressure on the current wafer, but rather on subsequent wafers to prevent the occurrence of abnormality in polishing subsequent wafers [Togawa; paragraph 0062].  Therefore, Togawa does not disclose “a 
	The prior art of Hirokawa (US-6,520,845) does teach the use of distance sensors (60) to adjust the polishing pressure on respective sides of the polishing head, but does not disclose “a motor-drive moving device configured to move the polishing head and the distance measurement device along the surface of the wafer” since this portion stays stationary and the table moves.
	The prior art of Wang (US-6,303,507) discloses the use of distance measurement sensors 314 to change the pressure/force of polishing head 304, but these sensors 314 are not “fixed to the polishing head” as claimed.  
	Therefore, the prior art fails to anticipate or render obvious the claimed limitations of independent claims 5 and 16, and thusly those depending therefrom including claims 7-10 and 18-25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-2009/0227189 [paragraph 0043] and US-2011/0136411 [0073] are pertinent to claim 1, particularly to increasing the pressing force.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL D CRANDALL/Examiner, Art Unit 3723